Citation Nr: 1444686	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  05-09 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected bipolar disorder and anxiety disorder.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to September 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2004 (TDIU) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in December 2006, April 2008, and June 2009, at which times it was remanded for further development and adjudication.

The case was again before the Board in May 2010 wherein the Board denied the entitlement to a TDIU.  The Veteran appealed the Board's May 2010 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2010, her representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.  The Board again remanded the case in May 2011, January 2013, and May 2014 for further development and adjudication.

Although the Veteran did not express disagreement with the 50 percent initial rating assigned in an August 2009 rating decision which granted service connection for bipolar disorder and anxiety disorder, additional medical evidence was received within one year of the determination which was purported to establish that her service-connected psychiatric disability warranted a disability rating greater than 50 percent.  Consistent with its May 2014 Remand, the Board finds that this additional evidence is new and material so as to warrant reconsideration of the initial rating assigned in the August 2009 rating decision.  38 C.F.R. § 3.156(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its May 2014 Remand, the Board essentially found that reconsideration of the 50 percent initial rating assigned for bipolar disorder and anxiety disorder had been reasonably raised by the record, (pursuant to 38 C.F.R. § 3.156(b)), and that such issue was "inextricably intertwined" with the appeal for entitlement to a TDIU.  As such, the Board directed that the initial rating issue be reconsidered by the RO prior to appellate consideration of the TDIU claim, as the rating assigned for the service-connected psychiatric disability would affect adjudication of the TDIU claim.  Specifically, the RO was directed to adjudicate the issue of the Veteran's entitlement to an initial rating in excess of 50 percent for service-connected bipolar disorder and anxiety disorder.  Notice of the determination and the Veteran's appellate rights was to be issued to the Veteran and her representative.  If the benefit sought was not granted, then the issue was to be forwarded to the Board only if an appeal was timely completed.

As noted above, the RO issued a rating decision in June 2014 which continued the Veteran's 50 percent initial evaluation for service-connected bipolar disorder and anxiety disorder.  However, although the Veteran submitted a timely notice of disagreement to this decision in July 2014, the RO failed to issue a Statement of the Case or Supplemental Statement of the Case with respect to the issue of entitlement to an initial evaluation in excess of 50 percent for service-connected bipolar disorder and anxiety disorder.  The Supplemental Statement of the Case issued in June 2014 only addressed the issue of entitlement to a TDIU.  The United States Court of Appeal for Veterans Claims (Court) has held that the filing of a Notice of Disagreement initiates the appeal process, and that the failure of the RO to issue a Statement of the Case is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

Additionally, the Courts have held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the RO did not adequately comply with the terms of the Board's May 2014 remand.  Id.  Consequently, a remand of the issue of entitlement to an initial evaluation in excess of 50 percent for service-connected bipolar disorder and anxiety disorder is warranted.

With respect to the issue of entitlement to a TDIU, the Board's May 2014 Remand noted that the Veteran's single service-connected disability, bipolar disorder and anxiety disorder, was rated as 50 percent disabling throughout the rating period on appeal, and that his combined disability rating was therefore 50 percent throughout the rating period on appeal.  See 38 C.F.R. § 4.25 (2014).  Hence, Board recognized that the Veteran did not meet the minimum schedular criteria for TDIU throughout the rating period on appeal.  38 C.F.R. § 4.16(a).  

However, the Board also noted that the record contained conflicting evidence as to whether the Veteran warranted a higher schedular rating for the service-connected bipolar disorder and anxiety disorder, as well as whether she was unable to secure or follow a substantially gainful occupation due to her service-connected bipolar disorder and anxiety disorder alone.  For instance, medical records from J. Mangold, Ph.D., a private psychologist consulted by the Veteran's attorney during development of the Veteran's current claim, dated in March 2011, July 2011 and March 2014, suggested that current manifestations of the Veteran's service-connected bipolar disorder and anxiety disorder warranted a rating higher than 50 percent.  Specifically, Dr. Mangold opined that the Veteran had severe limitations of functioning due to near-continuous depression affecting her ability to function independently, appropriately and efficiently; impaired impulse control; spatial disorientation; difficulty in adapting to stressful circumstances and inability to establish and maintain an enduring and effective relationship, which made her unable to secure and follow a substantially gainful occupation.

On the other hand, the Board recognized that there was also evidence suggesting that non-service connected disabilities, in addition to her service-connected psychiatric disability, precluded the Veteran from engaging in gainful employment.  In particular, pursuant the Board's remand in January 2013, a VA medical opinion was obtained in March 2013.  The March 2013 VA examiner emphasized that the Veteran's diagnoses of mood disorder, not otherwise specified, and personality disorder, not otherwise specified, were clearly not related to her military service.  The examiner then opined that the Veteran's occupational functioning was likely to be mild to moderate in nature which was suggestive that she would be able to maintain some type of gainful employment.  However, the Board found this opinion to be inadequate as the March 2013 VA examiner did not differentiate between the Veteran's psychiatric symptomology attributable to her nonservice-connected personality disorder and the service-connected bipolar disorder and anxiety disorder.  

In this regard, in his March 2014 opinion letter, Dr. Mangold stated that it would be impossible to separate any impairment resulting from nonservice-connected psychiatric disorder from the Veteran's service-connected psychiatric disability.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between the symptomology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).

Given the conflicting evidence of record, and the deficiencies in the March 2013 VA examination report, the Board remanded the matter for a supplemental VA medical opinion in its May 2014 Remand.  Pursuant to the Board's May 2014 Remand instructions, the Veteran was provided with a VA mental disorders examination in June 2014.  The VA examiner concluded that he could not rely solely on the Veteran's verbal report regarding her ability to follow or maintain a substantially gainful occupation, as he did not find the Veteran to be credible or consistent in reporting her symptoms.  The VA examiner noted that historical data over the past year included acknowledgement that the Veteran was visiting her mother daily and, in her own report, was acting as her mother's caregiver, behaviors that would suggest she was capable of carrying out routine and meaningful tasks.  Beyond that, the examiner concluded that any opinion regarding her ability to follow or maintain a substantially gainful occupation would require an unreasonable degree of speculation; and as such, no opinion was given.

In correspondence dated in July 2014, Dr. Mangold asserted that the June 2014 VA mental disorders examination was inadequate, emphasizing that the VA examiner failed to summarize the evidence of record favorable to the Veteran's claim (including Dr. Mangold's previous independent medical opinion and his two addenda), and that the VA examiner rendered no opinion at all as to her ability to work.  Dr. Mangold reaffirmed his findings that the Veteran exhibited very significant limitations of functioning in judgment, thinking, and mood, due to such symptoms as near-continuous depression affecting her ability to function independently, appropriately and effectively; impaired impulse control, spatial disorientation, difficulty in adapting to stressful circumstances (including work or a work-like setting) and an inability to establish and maintain an enduring and effective relationship, all resulting in an inability to secure and follow a substantially gainful occupation, since January 2003.

In correspondence also dated in July 2014, the Veteran's attorney argued that the June 2014 VA examination report was inadequate because the examiner exhibited an "unacceptable level of hostility" toward the Veteran.  

The Board recognizes that a VA examination report in which the examiner is unable to render a medical opinion without resorting to speculation is not automatically inadequate per se.   For instance, the opinion may still be adequate if the examiner clearly identifies precisely what facts cannot be determined in an instance when he or she is unable to provide a medical opinion without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board also notes that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  However, in determining that an opinion could not be rendered without resorting to speculation, the VA examiner merely indicated that the Veteran's own subjective reporting of symptomatology was not credible or consistent, without explaining why objective symptomatology observed by the examiner himself or documented in the reports and opinions provided by other medical professionals could not be used to formulate the requested opinion.  As such, a remand of the issue of entitlement to a TDIU is warranted to obtain a more thorough VA medical opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the Veteran's claims file to a VA psychiatric examiner other than the examiner who conducted the June 2014 VA examination in order to obtain a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to follow or maintain a substantially gainful occupation due solely to service-connected bipolar disorder and anxiety disorder.  If additional examination of the Veteran is deemed necessary in order to render the requested opinion, such examination should be scheduled.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner should differentiate between the Veteran's psychiatric symptomology attributable to her nonservice-connected personality disorder from the symptomatology attributable to the service-connected bipolar disorder and anxiety disorder, if possible.  If it is not possible to do so, the examiner must expressly state so.

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale must be provided for all opinions expressed.  The VA examiner's opinion should also acknowledge and discuss the opinions set forth by Dr. Mangold in correspondence dated in March 2011, July 2011, March 2014, and July 2014.  If any opinion cannot be made without resort to mere speculation, the examiner must fully explain why such an opinion cannot be made without resorting to such speculation.  See Jones, supra.
 
2.  The Veteran should be notified that it is her responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3.  Issue a Statement of the Case and notification of the Veteran's appellate rights as to the June 2004 rating decision which reconsidered the 50 percent initial assigned for service-connected bipolar disorder and anxiety disorder (pursuant to 38 C.F.R. § 3.156(b)).  38 C.F.R. § 19.26 (2014).  The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the veteran perfects the appeal as to this issue, then undertake all appropriate action.

4.  After completing the above development, and any other development deemed necessary, readjudicate the claim of entitlement to a TDIU, taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and her representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

